   Case: 1:04-cr-00005-WAL-GWC Document #: 1476 Filed: 06/10/20 Page 1 of 2



                       DISTRICT COURT OF THE VIRGIN ISLANDS
                               DIVISION OF ST. CROIX

ELROY DOWE,                               )
                                          )
                     Petitioner,          )
              v.                          )                Criminal Action No. 2004-0005
                                          )                Civil Action No. 2009-0100
UNITED STATES OF AMERICA,                 )
                                          )
                     Respondent.          )
__________________________________________)
Appearances:
Elroy Dowe,
St. Thomas, U.S.V.I.
       Pro Se

Alphonso G. Andrews, Esq.,
St. Croix, U.S.V.I.
        For the United States

                                            ORDER

          UPON CONSIDERATION of Petitioner Elroy Dowe’s (“Petitioner”) Motion to Vacate,

Set Aside, or Correct Sentence and Conviction Pursuant to 28 U.S.C. § 2255 (“Motion to Vacate”)

(Dkt. No. 1226); Magistrate Judge George W. Cannon Jr.’s Report and Recommendation (“R&R”)

recommending that the Court deny Petitioner’s Motion to Vacate on all grounds (Dkt. No. 1350);

and Petitioner’s Motion styled “F. R. Civ. Proc. R. 15(c)(1)(B) Amendment to Pending § 2255”

(“Motion to Amend”) (Dkt. No. 1332); and for the reasons set forth in the accompanying

Memorandum Opinion filed contemporaneously herewith; it is hereby

          ORDERED that Magistrate Judge Cannon’s R&R (Dkt. No. 1350) is ACCEPTED; and

it is further

          ORDERED that Petitioner’s Motion to Vacate (Dkt. No. 1226) is DENIED; and it is

further

          ORDERED that Petitioner’s Request for discovery is DENIED; and it is further
   Case: 1:04-cr-00005-WAL-GWC Document #: 1476 Filed: 06/10/20 Page 2 of 2



          ORDERED that Petitioner’s request for an evidentiary hearing is DENIED; and it is

further

          ORDERED that Petitioner’s Motion to Amend (Dkt. No. 1332) is DENIED; and it is

further

          ORDERED that the Court DECLINES to issue a Certificate of Appealability for failure

to satisfy the standard set forth in 28 U.S.C. § 2253(c)(2); and it is further

          ORDERED that the Clerk of Court shall provide a copy of this Order and its

accompanying Memorandum Opinion to Petitioner by certified mail, return receipt requested; and

it is further

          ORDERED that the Clerk of Court is directed to mark the case CLOSED.

          SO ORDERED.

Date: June 10, 2020                                            _______/s/_______
                                                               WILMA A. LEWIS
                                                               Chief Judge




                                                  2
